WHEELER, District Judge.
The act of 1894, by paragraph 193, divides rice into three classes for duty, viz.:
“Rice cleaned, one and one-half cents per pound; uncleaned rice, or rice free of the outer hull, and still having the inner cuticle on, eight-tenths of one cent per pound; * * * paddy, or rice hating the outer hull on, three-fourths of one cent per pound.”
These specific descriptions are new; and, in view of prior legislation and litigation, seem intended to extend to and define all kinds of imported rice. Under them what is not paddy is uncleaned rice, and what is not uncleaned rice is cleaned rice. This importation is of Bengal rice, and is not only free of the outer hull, but has not still the inner cuticle on. It is not paddy, nor uncleaned rice, according to these statutory descriptions, but has become cleaned rice. Decisions and trade distinctions upon former statutes are themselves controlled by this new statutory division, and cannot be controlling over this subject with their former force. Decision of general appraisers affirmed.